 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JESSICA OLIVA
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6268 / Fax: 702.388.6418
 5   jessica.oliva@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                          Case No. 2:18-cr-267-RFB-VCF

 9                  Plaintiff,                          Stipulation to Extend Deadline
                                                        Regarding Production (First Request)
10         v.                                           [ECF 40]

11   JAMES ROBERT KENNDY,

12                 Defendant.

13

14          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

15   States Attorney, through Jessica Oliva, Assistant United States Attorney, and Rene L.

16   Valladares, Federal Public Defender, through Brian Pugh, Assistant Federal Public

17   Defender, counsel for Defendant James Robert Kennedy, that the Government’s deadline to

18   produce additional materials (ECF 40), currently set for November 19, 2019, be extended to

19   November 26, 2019.

20          This stipulation is entered into for the following reasons:

21          1.     On November 4, 2019, the Court ordered the Government to produce

22   additional materials by November 19, 2019.

23

24
 1          2.     The Government has been working diligently but needs additional time to

 2   prepare these materials. The extension requested is not sought for purposes of delay, but to

 3   allow the Government sufficient time to prepare these materials.

 4          3.     This is the first request for an extension of time regarding the production

 5   deadline.

 6          4.     The parties agree to this extension.

 7          5.     Denial of this request for an extension could result in a miscarriage of justice.

 8

 9          DATED this 19th day of November, 2019.

10                                              Respectfully submitted,

11    RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
      Federal Public Defender                    United States Attorney
12
      /s/ Brian Pugh                             /s/ Jessica Oliva
13    BRIAN PUGH                                 JESSICA OLIVA
      Assistant Federal Public Defender          Assistant United States Attorney
14    Counsel for Defendant
      James Robert Kennedy
15

16

17

18

19

20

21

22

23

24


                                                   2
 1                    UNITED STATES DISTRICT COURT
 2                         DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-267-RFB-VCF

 4                 Plaintiff,

 5         v.

 6   JAMES ROBERT KENNEDY,

 7                Defendant.

 8

 9                 [Proposed] Order Granting Stipulation to Extend Deadline

10                              Regarding Production (First Request)

11         Based on the pending stipulation of the parties, and good cause appearing, the

12   stipulation is hereby GRANTED.

13         IT IS HEREBY ORDERED that the deadline for the production of additional

14   materials be extended to November 26, 2019.

15                     20th day of November, 2019.
           DATED this ______

16

17
                                        HONORABLE RICHARD F. BOULWARE, II
18                                        UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24


                                                   3
 1                                       Certificate of Service

 2          I hereby certify that on November 19, 2019, I electronically served on Counsel of

 3   Record the foregoing Stipulation to Extend Deadline Regarding Production (First

 4   Request) by filing it with the Clerk of the Court for the United States District Court for the

 5   District of Nevada using the CM/ECF system.

 6

 7                                                      s/ Jessica Oliva
                                                        JESSICA OLIVA
 8                                                      Assistant United States Attorney

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    4
